Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record Lathrop et al . (2008/0257346) discloses Lathrop discloses a noise attenuating system/device for use with ventiliation or other systems providing a flow of gas for treating an upper airway occlusion (cpap) comprising: an expansion chamber (62; blower chamber) (para. 0074-0075); an intake tube (70,72; reactive tube that passes through outlet 32) (para. 0063); an intake chamber (50; acoustic chamber) (para. 0064); wherein the intake tube (70,72) comprises an inlet port and outlet port (76, 78; leading end, trailing end) separated by a length (70, 72; reactive tube that is positioned in outlet 32 – has a length with inlet and outlet as shown in FIG. 10) (para. 0062-0063); wherein the inlet port of the intake tube extends outside of the expansion chamber into the intake chamber (See FIG. 5 and 10, tube 70,72 extends outside of expansion chamber with trailing end 78 (FIG. 5) and into the intake chamber with leading end 76 (FIG. 10)); wherein the intake chamber (50) comprises an intake vent (30, 70, 72, inlet with reactive tube) and a noise attenuator (56, second chamber defined by wall as shown in FIG. 11), wherein the noise attenuator comprises a bottom (64; chamber wall) and protruding side walls (see annotated FIG. 8 below) forming a cavity (56; second chamber) (para. 0059 and 0061), wherein the intake vent, the attenuator, and the inlet port of the intake tube are configured to create an airflow path with at least two right-angle turns (see annotated FIG. 8 below); and wherein the inlet port of the intake tube extends into the cavity of the noise attenuator (see reactive tube 70,72 extending into chamber 56) and the noise attenuator is configured to deflect sound from the expansion chamber away from the intake vent (intake tube is directed directly at the protruding side wall as annotated in FIG. 8 below with a bottom of the noise attenuator blocking the majority of the sound will bounce off side wall, also the nature of perforation causes different surfaced angles which indeed deflects some noise away, and the noise is to be absorbed by the porous material 94 in the second chamber) (see also FIG. 10 and  para. 0068); and a plurality of acoustic deflectors disposed within the cavity portion of the noise attenuator (84, 88; perforated plates) (para. 0064-0065). However, Lathrop and the prior art of record does not specifically teach the above combination of limitations with at least one of the plurality of acoustic deflectors extends from the sidewall and is aligned substantially parallel to the bottom of the noise attenuator. Therefore, claims 1, 2, 5-11, 27, 28, and 31-37 have been found allowable since any conclusion of obviousness would have been based upon improper hindsight reasoning using knowledge gleaned only from the applicant’s own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246.  The examiner can normally be reached on Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL TSAI
Primary Examiner
Art Unit 3785



/MICHAEL J TSAI/Primary Examiner, Art Unit 3785